DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered. Claims 1-20, 22 are pending in this application. Claims 1, 3, 11, 13 have been amended. Claim 21 has been canceled and new independent claim 22 has been added. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
background VR presentation”. However, there is no disclosure to support this limitation in the specification, nor any cited paragraphs from applicant’s remark. Oppositely, the specification in paragraph [0030] discloses, "from a synchronization perspective, in some embodiments, the entire cube 206 will be rendered as part of the foreground VR experience". Therefore, “add the entire extent of the at least one object that is partially outside the user's sphere to the background VR presentation” is considered as new subject matter.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-9, 11-12, 14-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe et al. (US 20180286053) in view of Krishnan (US 20140087877), and further in view of Hildreth et al. (US 20170278304).
Regarding claim 1, Labbe discloses A virtual reality ("VR") system for providing a VR experience (Labbe, “[0138] FIG. 11 shows a head mounted display (HMD) system 1100 that is being worn by a user while experiencing an immersive environment such as, for example, a virtual reality (VR) environment, an augmented reality (AR) environment, a multi-player three-dimensional (3D) game, and so forth.”), the VR system comprising: 
a display device, wherein the display device is configured to present a VR presentation; and a control circuit, wherein the control circuit is communicatively coupled to the display device (Labbe, fig.1, “[0002] Graphics applications such as video games, virtual reality (VR) applications and augmented reality (AR) applications may render three-dimensional (3D) scenes to a display being viewed by a user in real-time. [0029] Additionally, the I/O hub 107 can enable a display controller, which may be included in the one or more processor(s) 102, to provide outputs to one or more display device(s) 110A. In one embodiment the one or more display device(s) 110A coupled with the I/O hub 107 can include a local, internal, or embedded display device”), and 
wherein the control circuit is configured to: generate a background VR presentation, wherein the background VR presentation includes only those pixels that are not within a user's sphere during the VR experience, wherein the user's sphere has a radius which extends from the user during the VR experience; determine, based on an analysis of video frames, objects that are not within the user's sphere during the VR experience (Labbe, “[0126] The layers 600 may generally be considered to be vertical planes located at different depths from an individual (e.g., user) viewing the 3D scene. In the illustrated example, a background layer 600a contains elements (e.g., clouds, mountains, sun) in the 3D scene that are at a longest distance/depth from the user. [0127] As will be discussed in greater detail, the layers 600 may be rendered at different frequencies/frame rates based on their respective distance from the user. For example, the foreground layer 600c might be rendered at 60 fps (frames per second), whereas the intermediate layer 600b is rendered at 15 fps and the background layer 600a is rendered at 5 fps”. Therefore, the background layer is generated when its respective distance from the user is longer, namely, not within a user’s sphere);
generate a foreground VR presentation, wherein the foreground VR presentation excludes the objects that are not within the user's sphere during the VR experience (Labbe, ; 
render a VR presentation, wherein the VR presentation includes a real time rendering of the foreground VR presentation, and wherein the background VR presentation is rendered as an object within the VR presentation (Labbe, “[0002] Graphics applications such as video games, virtual reality (VR) applications and augmented reality (AR) applications may render three-dimensional (3D) scenes to a display being viewed by a user in real -time. [0127] As will be discussed in greater detail, the layers 600 may be rendered at different frequencies/frame rates based on their respective distance from the user. For example, the foreground layer 600c might be rendered at 60 fps (frames per second), whereas the intermediate layer 600b is rendered at 15 fps and the background layer 600a is rendered at 5 fps”); 
transmit, during the rendering of the VR presentation to the display device for presentation, the VR presentation (Labbe, fig. 18, “[0029] Additionally, the I/O hub 107 can enable a display controller, which may be included in the one or more processor(s) 102, to provide outputs to one or more display device(s) 110A. [0050] In such embodiment, read and write requests for pixel data are transmitted over the memory crossbar 216 instead of pixel 
On the other hand, Labbe fails to explicitly disclose but Hildreth discloses wherein the user’s sphere comprises at least a spherical portion conforming to topography of the VR experience; determine, based on an analysis of video frames, objects that are not at least partially within the user's sphere during the VR experience; determine, based on an analysis of video frames, at least one object that intersects a boundary of the user's sphere and is partially within the user's sphere; determine an entire extent of the at least one object, including a portion of the at least one object extending outside the boundary of the user's sphere; generate a foreground VR presentation, wherein the foreground VR presentation excludes the objects that are not at least partially within the user's sphere during the VR experience but includes the entire extent of the at least one object that is partially within the user's sphere (Hildreth, fig.4, “[0042] In a process block 402, depth information 105 of the physical environment 200 is captured. [0043] In a process block 404, the visual camera 102 captures a visual image 103 of the physical environment 200. [0057] The segmented image may then only include those physical objects that are located at least partially within the spatial area. Next, in process block 406, VR engine 122 determines a spatial relationship between a user of the HMD (e.g., user 202 of HMD 204) and one or more physical objects (e.g., desk/table 212, keyboard 214, and monitor 216) included in the physical environment 200 based on the depth information 105. [0058] In the illustrated example of FIG. 7, the closed 3D shape is a sphere 710, but other closed 3D shapes, such as a cube, cuboid, pyramid, cone, prism, cylinder, and the like, may be implemented as well. [0059] FIG. 7 further illustrates several physical objects 704, 706, and 708 represented in the 3D point cloud. Physical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hildreth and Labbe. That is, applying the segmented image of Hildreth to the foreground of Labbe. The motivation/ suggestion would have been VR engine 122 may complete this foreground classification without classifying or comprehending what the physical object is (Hildreth, [0038]).
On the other hand, Labbe in view of Hildreth fails to explicitly disclose but Krishnan discloses synchronize, during the rendering of the VR presentation, the background VR presentation and the foreground VR presentation (Krishnan, “[0028] The term " virtual game camera," as used herein, refers to a virtual system for capturing two-dimensional images of a three-dimensional virtual world. [0029] The superimposition process may also include any kind of synchronization process for the foreground layer 110 and the background layer 120 so that they are overlaid without any visual artifacts. In an example embodiment, the synchronization can be performed with the use a synchronization method using time stamp techniques such as vertical synchronization that can enforce a constant frame rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Labbe, Hildreth and Krishnan, to include all limitations of claim 1. That is, adding the synchronization process of Krishnan to the background and foreground of Labbe and Hildreth. The motivation/ suggestion would have been The superimposition process may also include any kind of synchronization process for the foreground 
Regarding claim 2, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1. 
On the other hand, Labbe in view of Hildreth fails to explicitly disclose but Krishnan discloses wherein the background VR presentation is prerendered (Krishnan, “[0009] The video content constitutes the background of the game scene and refers to a real live video or high definition animation transformed from a prerecorded panoramic video based on the same virtual game camera parameters and the gameplay”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Labbe, Hildreth and Krishnan, to include all limitations of claim 2. That is, applying the prerecorded video of Krishnan to the background of Labbe. The motivation/ suggestion would have been constituting video game graphics by dynamically superimposing a foreground image having interactive game objects and a pre-recorded video content (Krishnan, [0001]).
Regarding claim 4, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1, wherein foreground objects within the user's sphere, have been disclosed. 
On the other hand, Labbe in view of Hildreth fails to explicitly disclose but Krishnan discloses wherein the user can interact with at least some of the objects within foreground during the VR experience (Krishnan, “[0026] The foreground layer 110 can comprise images associated with interactive game objects, including an avatar that the player controls, other game characters, active game elements, and so forth. The images of interactive game objects can be . The same motivation of claim 2 applies here. 
Regarding claim 5, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1. 
On the other hand, Labbe in view of Hildreth fails to explicitly disclose but Krishnan discloses wherein the background VR presentation is a three hundred sixty-degree video (Krishnan, “[0031] FIG. 4 shows an example equirectangular projection 400 of a spherical panoramic image (e.g., a frame of the prerecorded panoramic video). The example shown in FIG. 4 has a horizontal field of view of 360 degrees and a vertical field of view of 180 degrees. [0032] The prerecorded panoramic video content used as a background layer 120 can be captured using a surround video capturing camera system such as the Dodeca.RTM. 2360 from Immersive Media Company (IMC) or LadyBug.RTM. 3 from Point Grey Research, Inc.”). The same motivation of claim 2 applies here. 
Regarding claim 7, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1. 
On the other hand, Labbe in view of Hildreth fails to explicitly disclose but Krishnan discloses wherein the synchronizing the background VR presentation and the foreground VR presentation is performed for each frame (Krishnan, “[0029] The superimposition can be performed dynamically and repeatedly (e.g., every 33 ms, or every frame of the video content). The superimposition process may also include any kind of synchronization process for the foreground layer 110 and the background layer 120 so that they are overlaid without any visual artifacts. In an example embodiment, the synchronization can be performed with the use a . The same motivation of claim 2 applies here. 
Regarding claim 8, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1. 
Labbe further discloses wherein the foreground VR presentation includes all objects that enter or pass through the user's sphere during the VR experience (Labbe, “[0147] FIG. 12 shows the HMD system in greater detail. The illustrated frame 1102 also includes a motion tracking module 1220 (e.g., accelerometers, gyroscopes), wherein the motion tracking module 1220 provides motion tracking data, orientation data and/or position data to a processor system 1204. [0126] Additionally, a foreground layer 600c may contain elements (e.g., hands of the user, nearby house) in the 3D scene that are at a shortest distance from the user. [0127] As will be discussed in greater detail, the layers 600 may be rendered at different frequencies/frame rates based on their respective distance from the user”. Therefore, based on the movement of the user HMD and foreground objects within a certain distance from the user, the foreground includes all objects enter or pass through the user’s sphere).
Regarding claim 9, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1. 
Labbe further discloses wherein the foreground VR presentation and the background VR presentation have different frame rates (Labbe, “[0132] The foreground layer may be rendered at a first frame rate at block 804, wherein the background layer is rendered at a second frame rate at illustrated block 806. As already noted, the first frame rate may be greater than the second frame rate”). 
. 
Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe in view of Hildreth and Krishnan, and further in view of Greenwood et al. (US 20190094540).
Regarding claim 3, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1.
Hildreth further discloses objects falling at least partially within the user’s sphere are including as part of the foreground VR presentation in their entirety, including portions of the objects extending outside the user’s sphere (Hildreth, fig.4, “[0058] In the illustrated example of FIG. 7, the closed 3D shape is a sphere 710, but other closed 3D shapes, such as a cube, cuboid, pyramid, cone, prism, cylinder, and the like, may be implemented as well. [0059] FIG. 7 further illustrates several physical objects 704, 706, and 708 represented in the 3D point cloud. Physical object 704 is completely located within the sphere 710 and thus is included in the segmented image generated by VR engine 122. Physical object 706 is at least partially located within sphere 710 and thus is also included in the segmented image”). The same motivation of combining Hildreth to Labbe in claim 1 applies here.
On the other hand, Labbe in view of Hildreth and Krishnan fails to explicitly disclose but Greenwood discloses wherein the VR experience includes a fixed path which the user traverses during the VR experience (Greenwood, “[0069] Virtual reality experiences must be correctly oriented in space, particularly when providing virtual reality experiences along fixed paths such as water slides”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Greenwood into the combination of Labbe, Hildreth and Krishnan, to include all limitations of claim 3. That is, applying the fixed path of 
Regarding claim(s) 13, it is interpreted and rejected for the same reasons set forth in claim(s) 3. 
Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe in view of Hildreth and Krishnan, and further in view of Shimizu (US 20130002809).
Regarding claim 6, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1. 
On the other hand, Labbe in view of Hildreth and Krishnan fails to explicitly disclose but Shimizu discloses wherein the radius is large enough such that the user will not experience a parallax effect for the objects that are not within the user's sphere during the VR experience (Shimizu, “[0004] This technology reduces the influence of the parallax by using the fact that "when the distance from the camera to a subject is large enough compared with the distance between cameras, the distance between cameras can be neglected". For example, when the distance from the cameras to the subject is far enough, since the radius of a virtual spherical screen on which camera images are projected can be set to be infinite, a panoramic image is generated while suppressing the influence of the parallax”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shimizu into the combination of Labbe, Hildreth and Krishnan, to include all limitations of claim 6. That is, applying the large enough distance of Shimizu to the radius of the VR system of Labbe, Hildreth and Krishnan. The motivation/ 
Regarding claim(s) 16, it is interpreted and rejected for the same reasons set forth in claim(s) 6.
Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe in view of Hildreth and Krishnan, and further in view of Schluessler et al. (US 20180284872).
Regarding claim 10, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 9. 
On the other hand, Labbe in view of Hildreth and Krishnan fails to explicitly disclose but Schluessler discloses wherein the foreground VR presentation has a frame rate of ninety frames per second and the background VR presentation has a frame rate of thirty frames per second (Schluessler, “[0180] In accordance with some embodiments, the foreground may be decoupled from the background such that the foreground may be rendered at 90 fps while the background may be rendered at 30 fps”).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Schluessler into the combination of Labbe, Hildreth and Krishnan, to include all limitations of claim 10. That is, applying the frame rates of the background and foreground of Schluessler to those of Labbe, Hildreth and Krishnan. The motivation/ suggestion would have been to provide foreground/background selective rendering for virtual reality (VR) and/or augmented reality (AR) (Schluessler, [0178]).
Regarding claim(s) 20, it is interpreted and rejected for the same reasons set forth in claim(s) 10.
(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe et al. (US 20180286053) in view of Krishnan (US 20140087877), and further in view of Hildreth et al. (US 20170278304) and Takahama (US 20140055353).
Regarding claim 22, Labbe discloses A virtual reality ("VR") system for providing a VR experience (Labbe, “[0138] FIG. 11 shows a head mounted display (HMD) system 1100 that is being worn by a user while experiencing an immersive environment such as, for example, a virtual reality (VR) environment, an augmented reality (AR) environment, a multi-player three-dimensional (3D) game, and so forth.”), the VR system comprising: 
a display device, wherein the display device is configured to present a VR presentation; and a control circuit, wherein the control circuit is communicatively coupled to the display device (Labbe, fig.1, “[0002] Graphics applications such as video games, virtual reality (VR) applications and augmented reality (AR) applications may render three-dimensional (3D) scenes to a display being viewed by a user in real-time. [0029] Additionally, the I/O hub 107 can enable a display controller, which may be included in the one or more processor(s) 102, to provide outputs to one or more display device(s) 110A. In one embodiment the one or more display device(s) 110A coupled with the I/O hub 107 can include a local, internal, or embedded display device”), and 
wherein the control circuit is configured to: generate a background VR presentation, wherein the background VR presentation includes only those pixels that are not within a user's sphere during the VR experience, wherein the user's sphere has a radius which extends from the user during the VR experience; determine, based on an analysis of video frames, objects that are not within the user's sphere during the VR experience (Labbe, “[0126] The layers 600 may generally be considered to be vertical planes located at ;
generate a foreground VR presentation, wherein the foreground VR presentation excludes the objects that are not entirely within the user's sphere during the VR experience (Labbe, “[0126] Additionally, a foreground layer 600c may contain elements (e.g., hands of the user, nearby house) in the 3D scene that are at a shortest distance from the user. [0127] As will be discussed in greater detail, the layers 600 may be rendered at different frequencies/frame rates based on their respective distance from the user. For example, the foreground layer 600c might be rendered at 60 fps (frames per second), whereas the intermediate layer 600b is rendered at 15 fps and the background layer 600a is rendered at 5 fps”. Therefore, the foreground layer is generated when its respective distance from the user is shorter, namely, within a user’s sphere); 
render a VR presentation, wherein the VR presentation includes a real time rendering of the foreground VR presentation, and wherein the background VR presentation is rendered as an object within the VR presentation (Labbe, “[0002] Graphics applications such as video games, virtual reality (VR) applications and augmented reality (AR) applications may render three-dimensional (3D) scenes to a display being viewed by a user in real -time. [0127] As will be discussed in greater detail, the layers 600 may be rendered at ; 
transmit, during the rendering of the VR presentation to the display device for presentation, the VR presentation (Labbe, fig. 18, “[0029] Additionally, the I/O hub 107 can enable a display controller, which may be included in the one or more processor(s) 102, to provide outputs to one or more display device(s) 110A. [0050] In such embodiment, read and write requests for pixel data are transmitted over the memory crossbar 216 instead of pixel fragment data. The processed graphics data may be displayed on a display device, such as one of the one or more display device(s) 110 of FIG. 1”).
On the other hand, Labbe fails to explicitly disclose but Hildreth discloses wherein the user’s sphere comprises at least a spherical portion conforming to topography of the VR experience; determine, based on an analysis of video frames, objects that are entirely within the user's sphere during the VR experience; determine, based on an analysis of video frames, at least one object that intersects a boundary of the user's sphere and is partially outside the user's sphere; determine an entire extent of the at least one object, including a portion of the at least one object extending inside the boundary of the user's sphere (Hildreth, fig.4, “[0042] In a process block 402, depth information 105 of the physical environment 200 is captured. [0043] In a process block 404, the visual camera 102 captures a visual image 103 of the physical environment 200. [0057] The segmented image may then only include those physical objects that are located at least partially within the spatial area. Next, in process block 406, VR engine 122 determines a spatial relationship between a user of the HMD 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hildreth and Labbe. That is, adding the classifying of sphere intersecting objects of Hildreth to the VR system of Labbe. The motivation/ suggestion would have been VR engine 122 may complete this foreground classification without classifying or comprehending what the physical object is (Hildreth, [0038]).
On the other hand, Labbe in view of Hildreth fails to explicitly disclose but Takahama discloses generate a foreground MR presentation, wherein the foreground MR presentation excludes the objects that are not entirely within the user's sphere during the MR experience; add the entire extent of the at least one object that is partially outside the user's sphere to the background MR presentation (Takahama, “[0034] a coordinate value of the object to be detected as measured along a line parallel to a third axis that is orthogonal to the first and second axes and parallel to a line of sight of the user. [0153] This makes it possible to achieve a mode (MR mode; Mixed Reality mode) in which while the background image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takahama into the combination of Hildreth and Labbe. That is, replacing the criteria of determining background objects of Hildreth with the criteria of Takahama, especially, objects intersecting the sphere are classified as background. The motivation/ suggestion would have been to provide an approach to classify foreground/background objects (Takahama, [0116] That part of the depth image data which has been divided therefrom as the short-distance image data is used for detection of an input operation on the head-mounted display 1, and that part of the depth image data which has been divided therefrom as the long-distance image data is displayed as background images by the right-eye and left-eye image display sections 3 and 4 of the head-mounted display 1).
On the other hand, Labbe in view of Hildreth and Takahama fails to explicitly disclose but Krishnan discloses synchronize, during the rendering of the VR presentation, the background VR presentation and the foreground VR presentation (Krishnan, “[0028] The term " virtual game camera," as used herein, refers to a virtual system for capturing two-.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Krishnan into the combination of Labbe, Hildreth and Takahama, to include all limitations of claim 22. That is, adding the synchronization process of Krishnan to the background and foreground of Labbe and Hildreth, Takahama. The motivation/ suggestion would have been The superimposition process may also include any kind of synchronization process for the foreground layer 110 and the background layer 120 so that they are overlaid without any visual artifacts (Krishnan, [0029]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            12/3/2021